Citation Nr: 0026604	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling prior to December 
8, 1998.

2.  Entitlement to an increased rating for a left knee 
disability, rated as 20 percent disabling since December 8, 
1998.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
laminectomy with left foot drop, claimed as secondary to a 
service-connected left knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1976.

In a March 1994 decision, the Board of Veterans' Appeals 
(Board) denied claims of entitlement to service connection 
for residuals of lumbar laminectomy with left foot drop, 
entitlement to service connection for a left hip disorder, 
and for an increased rating for a left knee disability, then 
rated as 10 percent disabling.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for the back and left hip, and also determined 
that new and material evidence had not been submitted to 
reopen a claim for an increased rating for the left knee.  
Subsequent RO rating decisions continued to find that the 
veteran had not submitted new and material evidence for 
reopening the service connection claims.  The veteran has 
appealed to the Board for favorable resolution.  

In a November 1999 rating decision, the RO assigned a 20 
percent rating for residuals of left knee surgery effective 
from December 8, 1998.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
November 1999 rating action, the Board will consider 
entitlement to an increased rating for the left knee 
disability, to include post-operative residuals, for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board has recharacterized the increased rating 
issue to reflect the staged ratings assigned.  

The veteran requested a hearing before a member of the Board; 
however, the claims file reflects that he failed to report 
for the hearing and that he later indicated that he no longer 
desired a hearing. 

In statements received in June and July 1994, the veteran 
also requested service connection for a right knee disorder 
secondary to the left knee disorder.  In September 1994, the 
veteran reported a gunshot wound to the left knee.  In 
December 1999, the veteran appeared to make a claim for an 
earlier effective date for assignment of an increased rating 
for his left knee.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the increased rating claim has been obtained to the extent 
possible.

2.  Prior to December 8, 1998, the left knee was manifested 
by limitation of motion to 120 degrees of flexion and to zero 
degrees of extension; X-rays confirmed degenerative 
arthritis.  

3.  Prior to December 8, 1998, additional functional 
impairment due to such symptoms as painful motion, weakness, 
or incoordination did not approximate the criteria for the 
next higher rating for limitation of extension of the left 
knee.  

4.  As of December 8, 1998, the left knee has been manifested 
by limitation of motion to 110 degrees of flexion and to 5 
degrees of extension; X-rays confirmed degenerative 
arthritis.  

5.  As of December 8, 1998, additional left knee functional 
impairment did not approximate limitation of motion in 
extension to 20 degrees.  

6.  Throughout the entire appeal period, symptomatic 
cartilage removal has caused additional impairment not 
addressed in the ratings assigned for limitation of motion.

7.  Throughout the entire appeal period, no scar tenderness 
or other impairment due to left knee surgical scars has been 
reported by the veteran or otherwise shown by the evidence. 

8.  In a March 1994 decision, the Board denied entitlement to 
service connection for a back and left hip disorders.

9.  Evidence received since the March 1994 Board decision is 
of such significance that it must be considered in order to 
fairly decide the merits of the claims.

10.  The veteran has submitted competent medical evidence 
tending to demonstrate a link between back and hip disorders 
and a service-connected left knee disability; thus, the 
claims are plausible.


CONCLUSIONS OF LAW

1.  For the period prior to December 8, 1998, the criteria 
for a rating greater than 10 percent for left knee arthritis 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999).

2.  For the period beginning on December 8, 1998, the 
criteria for a rating greater than 20 percent for left knee 
arthritis with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) 
(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999).

3.  Throughout the entire appeal period, the criteria for a 
separate 10 percent rating for symptomatic left knee 
cartilage removal have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.14, 
4.71a, Diagnostic Code 5259 (1999).

4.  The March 1994 Board decision denying service connection 
for a back and hip disorder secondary to the left knee is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 2000).

5.  New and material evidence has been submitted to reopen 
the claims of service connection for back and left hip 
disorders.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.314 
(1999).

6.  The veteran has submitted evidence of well-grounded 
claims of service connection for back and left hip disorders.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for the Left Knee

A.  Factual Background

The veteran's service medical records (SMRs) reflect a 
twisted left knee that required surgery to remove torn 
cartilage and reconstruct a tendon.  Postoperatively, 
limitation of motion, moderately severe chondromalacia 
patella, crepitance beneath the patella, and moderate laxity 
of the medial collateral ligament was found.  

The RO established service connection for residuals of a 
medial meniscectomy and transfer of tendon with 
chondromalacia patella in June 1976.  A 10 percent rating was 
assigned under Diagnostic Code 5257.

An August 1991 VA examination report reflects that the 
veteran reported that the knee was numb.  The veteran was 
obese, walked with a waddling gait, and he could not do a 
deep knee bend.  Surgical scars were noted to be healed and 
asymptomatic.  Left knee range of motion was to 130 degrees 
of flexion and to zero degrees of extension.  There was some 
crepitation of the patella.  There was no sign of laxity, but 
joint effusion was noted.  The synovium was thickened and 
boggy and there was a compressible bulge in the left 
popliteal area.  X-rays showed post-surgical changes in the 
lateral femoral condyle as well as tendonitis on the superior 
aspect of the medial femoral condyle and a staple in the 
proximal tibia with no other pathology.

In a July 1992 decision, the Social Security Administration 
(SSA) awarded disability benefits beginning in February 1990.  
The decision was based on a painful low back condition with 
left-sided radiculopathy (left leg pain and numbness and 
significant ankle weakness).  

The veteran underwent VA neurological and orthopedic 
examinations in December 1992.  The reports note an unsteady 
gait, difficulty walking on toes and heels, inability to 
accomplish a deep knee bend, and decreased left knee jerk.  
He reported his in-service knee injury with subsequent tendon 
transplant.  He said that, over the recent 15 years, his left 
knee pain had increased and that anti-inflammatory drugs had 
not helped.  He reported that his gait had affected his left 
hip.  The examiner noted a large medial surgical scar.  The 
knee was cool with no crepitus or effusion.  Left knee range 
of motion was to 45 degrees of flexion and to 180 degrees of 
extension.  There was no joint line tenderness or 
instability.  The examiner felt that the knee was in 
excellent condition and that it was normal.  X-rays showed 
moderate degenerative joint disease and a staple in the 
proximal tibia. 

In a March 1994 decision, the Board determined that the left 
knee warranted a rating no higher than 10 percent under 
Diagnostic Code 5260 for limitation of flexion to 45 degrees.  

In July 1994, the veteran reported that the left knee had 
gotten worse.  He submitted a private medical examination 
report dated in July 1994.  According to that report, he had 
mentioned that he had instability when standing for any 
length of time, frequent giving way and pain, and stiffness 
and inability to walk.  The examiner noted that the veteran 
was unemployed and on SSA benefits.  He weighed 410 pounds 
and his gait was labored and somewhat histrionic.  Left knee 
range of motion was full.  There was moderate pain on 
compression of the medial and lateral joint lines with 
positive Apley and McMurray's tests.  He had 3+ 
patellofemoral crepitus and well-healed surgical scars.  
Standing (weight-bearing) X-rays showed a staple, apparent 
tendon realignment, and tri-compartment arthritis.

In September 1994, the veteran again reported a traumatic 
gunshot wound to the left knee, reported that the knee scar 
was disfiguring, and reported reduced power in the left leg.  
He requested service connection for left knee arthritis.  He 
also submitted medical articles on ligament tears and 
osteoarthritis and on McMurray's and Apley's tests.

In October 1995, the RO continued the 10 percent rating.

A March 1996 VA knee examination report shows that the 
veteran reported that his left knee was injured during active 
service in a slip and fall accident for which two surgeries 
were performed.  The examiner noted a semilunar scar around 
the left knee.  There was no effusion, and the thighs 
appeared symmetrical.  Range of motion was to 120 degrees of 
flexion and to zero degrees of extension with a little 
crepitance.  McMurray's and Lachman's signs were negative, 
and there was no instability.  There was some medial joint 
line tenderness, but tendinitis was not present.  The 
diagnosis was that of complaint of pain with slight 
limitation of motion and medial compartment discomfort.

A December 1998 VA examination report notes that the veteran 
walked with a cane in the left hand and reported that he 
could not walk more than half a block or sit for more than 20 
minutes.  He reported that he could not lift or work and that 
he had had arthritis in the knee since surgery in the 
military.  The examiner reported a one inch quadriceps 
atrophy at a point eight inches above the tibial tubercle.  
There was a slight increase in warmth in the area.  There was 
no effusion, joint tenderness or ligament tenderness.  Range 
of motion was to 110 degrees of flexion and to 5 degrees of 
extension.  Pressure to further extend the leg to straight 
caused considerable medial and lateral joint line pain.  
Tibial/femoral rotation was blocked, and there was 
patellofemoral grinding.  X-rays showed slight progression of 
osteoarthritis, Pellegrini-Stieda, and no change in the 
staples 

In November 1999, the RO assigned a 20 percent rating for the 
left knee effective from December 1998 on the basis of 
degenerative arthritis with additional functional loss due to 
pain.  The RO re-coded the left knee disability under 
Diagnostic Code 5010.  

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt that arises in considering the evidence must 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  In that regard, however, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003. 

The veteran's service-connected left knee was rated 10 
percent disabling prior to December 8, 1998.  It appears that 
the 10 percent rating was assigned for limitation of motion 
under Diagnostic Code 5260.  Therefore, the Board must 
consider whether there is a basis for assigning a higher 
rating during that portion of the appeal period under this or 
any other appropriate diagnostic code and whether a separate 
rating may be assigned for distinctly separate disabilities.  

During the period prior to December 8, 1998, the left knee 
was manifested by range of motion to 120 degrees of flexion 
and to zero degrees of extension, with some joint line 
tenderness, medial compartment discomfort, and patellar 
crepitus following surgical removal of damaged cartilage.  X-
rays confirmed degenerative arthritis.  Pain on motion had 
been demonstrated.  No instability, laxity, scar tenderness 
or other impairment due to left knee surgical scars had been 
reported by the veteran or otherwise shown by the evidence, 
although the veteran did consider the left knee scars to be 
disfiguring.  

Comparing those symptoms to the provisions of the rating 
schedule, under Diagnostic Codes 5260 and 5261, limitation of 
motion of the left knee in either direction does not 
approximate the criteria for a compensable rating; however, 
as noted above, when the limitation of motion is 
noncompensable, a 10 percent rating is for application for 
any major joint affected by degenerative arthritis.  
Therefore, the criteria for assignment of a 10 percent rating 
for limitation of extension of the left knee were 
approximated under Diagnostic Codes 5010-5261 for the earlier 
period.  

The Board must consider the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, to determine whether any additional 
impairment due to such factors as functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint would, in effect, approximate the criteria for a 
rating higher than that assigned for limitation of motion.  
In this case, there is evidence of pain on use, as reported 
by the veteran; however there was no weakness and 
fatigability, as shown by a medical notation of symmetrical 
thighs.  To warrant a 20 percent rating for pain on use, the 
additional functional impairment must approximate limitation 
of extension to 15 degrees.  The Board notes, as did the 
Court in DeLuca, 8 Vet. App. at 205, that a part that becomes 
painful on use must be regarded as seriously disabled.  In 
this case, pain on use did not appear to cause additional 
functional impairment, and the Board does not find that the 
additional functional limitation due to pain on use, 
weakness, fatigability, and incoordination approximate the 
criteria for the next higher rating for limitation of 
extension.  Therefore, a rating higher than 10 percent rating 
for the period prior to December 8, 1998, is denied.

Since December 8, 1998, the left knee has been manifested by 
range of motion to 110 degrees of flexion and to 5 degrees of 
extension, blocked tibial/femoral rotation, increased warmth, 
and patellofemoral grinding.  X-rays confirmed progression of 
degenerative arthritis.  Pain on motion has been 
demonstrated.  
Weakness is demonstrated by 1 inch of quadriceps atrophy.  No 
instability, ligament laxity, or scar tenderness or 
functional impairment due to left knee scars has been 
reported.

Based on those symptoms, the RO assigned a 20 percent rating 
under Diagnostic Code 5010 for arthritis with limitation of 
motion and additional functional impairment caused by pain.  
Therefore, the Board must determine whether there is any 
basis to assign a rating higher than that assigned by the RO.  

Comparing the symptoms shown during as of December 8, 1998, 
to the rating schedule, it does not appear that any 
limitation of motion shown warrants a compensable evaluation.  
Nonetheless, because of the X-ray evidence of arthritis, a 
minimum 10 percent rating is warranted under Diagnostic Codes 
5010 and 5161.  Moreover, during this period, the medical 
evidence notes some weakness as evidenced by one inch of 
thigh muscle atrophy.  

Considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, during 
this period, the Board notes that there is pain on use and 
muscle atrophy.  To warrant a 30 percent rating, the 
additional functional impairment must approximate limitation 
of extension to 20 degrees; however, the Board agrees with 
the RO that any additional functional limitation due to pain 
on use, weakness, fatigability and incoordination does not 
approximate limitation of motion in extension to 20 degrees.  
Therefore, a rating higher than the 20 percent rating 
assigned by the RO for the period beginning on December 8, 
1998, is denied.

Because no left knee instability or ligament laxity was shown 
during the entire appeal period, the Board need not consider 
a separate rating under Diagnostic Code 5257, based on 
instability of the knee.  See VAOPGCPREC 9-98 (August 14, 
1998).  The Board will, however, consider a separate rating 
for additional impairment due to cartilage removal noting 
that the knee has undergone surgical repair or relocation of 
a tendon and removal of damaged cartilage.  

Disability ratings for cartilage disorders under Diagnostic 
Codes 5258 and 5259 do not appear to be based on limitation 
of motion; however, as noted in VAOPGCPREC 9-98, a rating 
under Diagnostic Code 5259 must consider 38 C.F.R. §§ 4.40 
and 4.45 because such disorders might "result in 
complications producing loss of motion."  It appears that a 
separate rating could be assigned for impairment due to a 
cartilage disorder along with a rating for limitation of 
motion without violating the rule against pyramiding 
contained in 38 C.F.R. § 4.14, if for additional disability 
not addressed by the rating for limitation of motion.  This 
appears to be consistent with the decision of the Court in 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14). 

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint, warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  Symptoms due to removal of the semilunar cartilage 
of either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999).  

Left knee cartilage removal is manifested by is medial and 
lateral joint line pain on pressure to extend the knee, 
warmth in the joint area, patellofemoral grinding (crepitus) 
and blockage of rotational movement of the lower leg.  
Comparing these symptoms to the rating criteria of Diagnostic 
Code 5258, because there is no evidence of locking or 
effusion, the criteria for a 20 percent rating (the only 
rating available under Diagnostic Code 5258) are not 
approximated.  Comparing these symptoms to Diagnostic Code 
5259, however, the criteria for a 10 percent rating under 
Diagnostic Code 5259 appear to be met.  The Board therefore 
finds that the criteria for a 10 percent rating under 
Diagnostic Code 5259 have been met.  The Board does not find 
additional functional impairment due to such factors as 
painful motion, weakness and incoordination that can be 
attributed to cartilage removal.  Moreover, these symptoms 
appear to have remained relatively constant throughout the 
entire appeal period, and, therefore, the separate 10 percent 
rating for symptomatic cartilage removal is granted for the 
entire appeal period. 

At no time during the entire appeal period has a surgical 
scar been shown to be symptomatic.  Although the veteran 
reported that the knee scars are disfiguring, the Board notes 
that under Diagnostic Code 7800, a rating for disfiguring 
scars is warranted when those scars occur on the face, head, 
or neck only.  Therefore, a separate rating for the scars is 
not warranted.

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran does not work; however, the SSA 
decision reflects that this is due to a back disorder.  The 
ratings assigned herein do contemplate some impact on the 
veteran's earning potential; however, the veteran had not 
alleged that the rating schedule would not adequately 
compensate him or that there is so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation on an extra-schedular basis.  Therefore, further 
consideration under 38 C.F.R. § 3.321(b) (1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996).

II.  New and Material Evidence 

In March 1994, the Board denied service connection for 
residuals of a lumbar laminectomy with foot drop, as well as 
a left hip disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered in the March 1994 Board decision  
consists of SMRs, VA medical records, private medical 
records, an examination report for the New Jersey Department 
of Human Services and the appellant's claim and testimony.

The veteran's SMRs reflect that he reported low back pain on 
two occasions in service, once in March 1972 and once in 
November 1973, but no further complaint or treatment for back 
pain was shown.  The SMRs are silent for any complaint or 
treatment concerning the left hip.  

Private clinical records show that in May 1990, the veteran 
reported left hip pain for the preceding month radiating to 
the left foot.  Reportedly, "walking about" helped, but 
sitting was very painful.  In July 1990, he reported a six-
month history of sciatica and a 24-hour history of 
paresthesia and foot weakness.  On examination, he was 
observed to be essentially normal except for moderate obesity 
and decreased strength in the left lower extremity.  A 
myelogram showed herniated nucleus pulposus at L4-5 on the 
left side.  Laminectomy and diskectomy were performed 
following which the left foot drop improved and the veteran 
reported that his leg pain was gone.  The left leg was 
considered "essentially healed" and the hypalgesia 
"essentially gone" in September 1990; however, the veteran 
presented in June 1991 with complaints of exacerbated back 
pain localized in the right side of the low back, 
occasionally radiating into the buttock and upper leg.  He 
had normal sensation to pin prick or light touch and there 
was no weakness.  The doctor indicated that despite the 
veteran's increased subjective complaints, this should not 
turn into "a lifetime disability."

The veteran underwent a VA examination in August 1991 at 
which time he complained of extreme hip pain and numbness in 
the knee.  The examiner reported knee symptoms and that the 
veteran walked with a waddling gait, but did not mention the 
back or left hip.

Subsequent private medical records indicate that the veteran 
reported recurring sensory loss below the left knee.  An 
August 1991 myelogram showed L4 and L5 radiculopathy and left 
peroneal neuropathy.  In September 1991, an examiner 
determined that the veteran's sensory problem was consistent 
with a spinal injury.

At his December 1991 RO hearing, the veteran testified that, 
due to his service-connected left knee disability, his gait 
had become altered over the years.  He testified that he 
suffered from constant radiating pain in his back, hip and 
left leg as a result of the limping.

A June 1992 examination report for the New Jersey Department 
of Human Services showed a major diagnosis of sciatica with 
left foot drop; the approximate date of onset was June 1990.  
The minor diagnosis was low back pain.  In a July 1992 SSA 
decision, the veteran was found to be disabled for SSA 
disability purposes, primarily due to left-sided 
radiculopathy.  The report does not link back or hip 
disorders to the left knee.

The veteran underwent additional VA neurological and 
orthopedic examinations in December 1992.  Subjective 
complaints included recurrent low back pain with radiation 
down the legs, aggravated by bending and lifting.  During the 
neurological examination, he could not walk on his toes or 
heels or do deep knee bends.  Movement of the lumbosacral 
spine was limited.  There was no paravertebral muscle spasm.  
He had a tender surgical scar in the lumbar area.  Deep 
tendon reflexes included decreased left knee jerk, rated 1+.  
There were no pathological reflexes, and coordination was 
within normal limits.  The diagnosis was that of 
postoperative residuals of left hemilaminectomy and 
diskectomy for herniated nucleus pulposus L4-5.

During the orthopedic examination, the veteran stated that 
his left knee pain had irritated his left hip, but that the 
left hip pain was not that bothersome at the time of the 
examination.  Back pain, located in the left and central area 
of the back, and left foot weakness had reportedly returned 
since the surgery in 1990.  He reported left ankle pain but 
believed this to be related to his weight of 410 pounds.

The examiner prefaced the report of physical examination by 
noting that the veteran was not being cooperative-pretending 
he could not move his distal leg, ankle, or left great toe 
and not providing a true range of motion with his back 
examination.  The left hip had 45 degrees of flexion, 30 
degrees of internal rotation and 15 degrees of external 
rotation.  The examiner noted that massively obese thighs 
might have interfered with the veteran's ability to flex his 
left hip.  There was no hip tenderness.  The back was 
diffusely tender from L1 to L5.  The sacroiliac joints were 
slightly tender.  No spasm was noted.  The examiner's 
appraisal included: normal left knee and ankle, normal 
appearing left hip, and status post laminectomy of the back 
with complaints of tenderness but with negative straight leg 
raising.

In a memorandum dated in April 1993, the VA physician who 
examined the veteran in December 1992 opined that the 
veteran's left hip pain "may be due to his knee injury, but 
it is unlikely that his back pain has anything to do with his 
knee injury."

The evidence received subsequent to the March 1994 Board 
decision includes VA clinical records, private clinical 
records and additional assertions to the effect that the 
veteran felt that his back and hip disorders were caused by 
the left knee. 

Of particular significance is a VA X-ray report dated in 
December 1992 reflects mild degenerative joint disease of the 
lumbar spine.  This X-ray report, which was date stamped by 
the RO in October 1994, was not of record at the time of the 
March 1994 Board decision.  Moreover, no mention was made of 
any degenerative joint disease of the lumbar spine in the 
March 1994 Board decision or in any earlier RO rating 
decision.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the March 1994 Board decision.  
Furthermore, it is material inasmuch as all references to a 
claimed back disability made prior to March 1994 included 
only herniated nucleus pulposus and subsequent laminectomy 
for that disorder.  The addition of this X-ray report to the 
record results in a more complete record for evaluating the 
claim, because it provides evidence of an additional lumbar 
spine disorder that should be considered along with the 
lumbar spine laminectomy claimed secondary to the left knee. 

Also of significance is an April 1996 VA hip examination.  
The veteran reported that his left hip pain and weakness 
began in the early 1980's.  Once again, the Board finds that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is certainly new, as it was not of record at the time of the 
March 1994 Board decision.  Furthermore, it is material, as 
the reported date of onset of noticeable left hip pain is 
years earlier than was previously recorded. 

III.  Well Groundedness

As the veteran's claims of service connection for low back 
and left hip disorders have been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claims are well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Residuals of Laminectomy With Left Foot Drop

The Board finds that the appellant has submitted evidence of 
a current disability.  An April 1996 VA diagnosis of lumbar 
disc disease, status post surgical repair for herniated disc, 
now with continued discomfort, was given.  Further, there is 
competent medical evidence of a possible nexus to a service-
connected disability.  The April 1996 examiner opined, "It 
is impossible to say with any degree of certainty that the 
HNP that the patient had was in any way related to the knee 
problem."

In light of this evidence, the Board finds that the veteran's 
claim is well grounded in that it is plausible within the 
meaning of 38 U.S.C.A. § 5107.  

B.  Left Hip

The appellant has submitted evidence of a current left hip 
disability.  In April 1996, a VA examiner found left hip pain 
and minor limitation of motion.  Further, competent medical 
evidence of a possible nexus to the left knee disability has 
been submitted.  The April 1996 examiner, "It is really 
impossible for this examiner to say, at this point, whether 
the left mid iliac crest discomfort that the patient 
complains of is truly related to his left knee disorder."  
Inasmuch as the examiner seems to imply a possibility of an 
etiological connection, the Board finds that the claim is 
well grounded in that it is plausible within the meaning of 
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for a left knee disability 
(residuals of a medial meniscectomy and transfer of tendon 
with chondromalacia patella), rated as 10 percent disabling 
prior to December 8, 1998, is denied.

Entitlement to an increased rating for a left knee disability 
(residuals of a medial meniscectomy and transfer of tendon 
with chondromalacia patella), rated as 20 percent disabling 
as of December 8, 1998, is denied.

A separate 10 percent rating for symptomatic left knee 
cartilage removal for the entire appeal period is granted.

As new and material evidence has been received to reopen the 
claim of service connection for a left hip disorder, claimed 
as secondary to a service-connected left knee disability, and 
the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow. 

As new and material evidence has been received to reopen the 
claim of service connection for residuals of laminectomy with 
left foot drop, claimed as secondary to a service-connected 
left knee disability, and the claim is well grounded, the 
appeal is allowed to this extent, subject to further action 
as discussed hereinbelow. 


REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of his peripheral vascular disease of 
the left leg.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Any pertinent treatment records also should be 
obtained for the purpose of review in connection with the 
examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for low back and left hip 
disabilities since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's low back and 
left hip disabilities.  The claims folder 
must be available to, and reviewed by, 
the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
and left hip disabilities are caused or 
worsened by his service-connected left 
knee disability.  A complete rationale 
must be provided for any opinion 
expressed.  The examiner's report should 
be associated with the claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the remaining issues on appeal.  
Due consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



